Citation Nr: 0722745	
Decision Date: 07/25/07    Archive Date: 08/02/07

DOCKET NO.  02-17 087	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right leg injury.

2.  Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:  Disabled American Veterans


INTRODUCTION

In December 2006, the Board entered a decision that in part 
denied service connection for a disability manifested by 
blood circulation problems, sterility, a disability 
manifested by vomiting, and a sinus condition, all claimed as 
secondary to exposure to ionizing radiation; and in part 
remanded the remaining issues of entitlement to service 
connection for residuals of a right leg injury and for a 
psychiatric disability to the RO for additional development.  
The RO has completed the development of these two remaining 
issue and the appeal is again before the Board.


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
November 1974 to November 1977, with a period of two years, 
one month and 23 days of prior active service.

2.	On July 10, 2007, prior to the promulgation of a 
decision in the appeal, concerning the issues of entitlement 
to service connection for residuals of a right leg injury and 
for a psychiatric disability, the Board received notification 
from the appellant that a withdrawal of this appeal is 
requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal, 
concerning the issues of entitlement to service connection 
for residuals of a right leg injury and for a psychiatric 
disability, by the appellant (or his or her representative) 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).  The appellant 
has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals






